The Vice-Chancellor
This case falls within the chancellor’s decision in Sedgwick v. Cleveland, 7 Paige’s C. *363R. 287. The suit has become defective, not abated, by the bankruptcy of the complainant. It may still be prosecuted, but not by or in the name of the complainant. The assignee in bankruptcy may go on with it—and such is the effect of the provision of § 3 of the bankrupt act; but in doing so, the assignee must conform to the practice of this court by making himself a party by filing a supplemental bill as shown by the chancellor in Sedgwick v. Cleveland.
If the assignee will not consent to do this, then, perhaps, the present complainant may be allowed to proceed, by a supplemental bill, making his assignee a party defendant and suggesting his refusal to proceed with the suit as a complainant, &c.(a) However that may be, the present motion, for an attachment against the defendants must be denied, with costs to be taxed.

 See, Brebner v. Thompson, 2 Molloy, 433, and note there.